UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4813


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

YEEDSER D. PALACIOS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:13-cr-00271-TMC-1)


Submitted:   May 19, 2014                     Decided:   May 27, 2014


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard W. Anderson, III, LAW OFFICE OF HOWARD W. ANDERSON III,
LLC, Clemson, South Carolina, for Appellant.       William N.
Nettles, United States Attorney, William J. Watkins, Jr.,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Yeedser Daniel Palacios appeals his seventy-five month

sentence      imposed       following     his        guilty     plea       to    aggravated

identity theft and conspiracy to defraud the Internal Revenue

Service.           On   appeal,     Palacios      argues      that    his       sentence   is

unreasonable because the district court inadequately explained

its reasons for rejecting certain mitigation arguments he raised

at sentencing.          For the reasons that follow, we affirm.

              We review a sentence for reasonableness, applying a

deferential         “abuse-of-discretion            standard.”         Gall      v.    United

States, 552 U.S. 39, 51 (2007).                     We first review the sentence

for     “significant             procedural       error,”       including             improper

calculation of the Guidelines range, inadequate consideration of

the     18   U.S.C.        § 3553(a)     (2012)       factors,        and       failure    to

sufficiently explain the sentence imposed.                           Gall, 552 U.S. at

51.     Only if we find the sentence procedurally reasonable need

we consider the sentence’s substantive reasonableness.                                  United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

              To adequately explain a sentence, the district court

must “place on the record an individualized assessment based on

the particular facts of the case before it.”                           United States v.

Johnson, 587 F.3d 625, 639 (4th Cir. 2009) (internal quotation

marks    omitted).          The     explanation       need     not    be    elaborate      or

lengthy      but    must    be    adequate     to    permit    meaningful         appellate

                                              2
review.     Carter, 564 F.3d at 330.         The “court must demonstrate

that it considered the parties’ arguments and had a reasoned

basis for exercising its own legal decisionmaking authority.”

United    States   v.   Lynn,   592 F.3d 572,    576   (4th    Cir.     2010)

(internal quotation marks and alterations omitted).                  “Where the

defendant    or    prosecutor    presents       nonfrivolous      reasons     for

imposing a different sentence . . . , a district judge should

address the party’s arguments and explain why he has rejected

those arguments.”       Carter, 564 F.3d at 328 (internal quotation

marks omitted).

            Palacios    primarily     asserts     that   the   district     court

committed procedural sentencing error by selecting a sentence

without   adequately     explaining    why   it    rejected    his    arguments

regarding the impact his incarceration would have on his family.

He cites empirical data demonstrating the effects of parental

incarceration on children, and adds that his incarceration will

have a significant financial impact on his family.                   He further

notes that the court provided no explanation for denying his

requests for self-surrender and placement in a facility near

Miami, Florida.     He argues that resentencing is required because

the district court’s failure to address these issues explicitly

on the record prevents us from determining whether it actually

considered them.



                                       3
              We find these arguments unpersuasive.                         Palacios did

not   raise    in    the    district         court    his    arguments     regarding    the

impact of parental incarceration on children and the loss of his

income.       See United States v. Edwards, 666 F.3d 877, 887 (4th

Cir. 2011) (declining to address argument raised for first time

on appeal).         Moreover, the court conducted a detailed analysis

of Palacios’ offense and personal circumstances, including his

family and finances, and provided a thorough explanation of its

reasoning      in    selecting          a    sentence,       specifically      tying     the

sentence to multiple § 3553(a) factors.                         The court’s analysis

demonstrated that it considered Palacios’ family circumstances—

in particular, his five children in Florida and child support

obligations—in        selecting         the    sentence.           Palacios’     arguments

regarding      his     family         also    were    not    particularly      strong    or

well-developed,        as    he       did    not     demonstrate     how   his   family’s

experience      took       his    circumstances         outside      the   heartland     of

sentencing cases or outweighed the seriousness of the crime and

impact on the victims.                Cf. United States v. Boulware, 604 F.3d
832, 839-40 (4th Cir. 2010) (recognizing as “weak” argument that

defendant should receive below-Guidelines sentence because her

incarceration would negatively impact her children and students,

where   she    provided          no    evidence       that   her    circumstances       were

atypical).



                                                4
               While Palacios is correct that the district court did

not    give     specific      reasons     for     rejecting         his    requests    for

self-placement in Miami and for self-surrender, we conclude that

no    relief    is    warranted.        Insofar    as   Palacios          challenges    the

denial of his request for self-surrender, the claim is moot.

See United States v. Hardy, 545 F.3d 280, 285 (4th Cir. 2008)

(finding sentencing challenge moot when “there is no wrong to

remedy”    and       the    court   “cannot     grant        any    effectual    relief”

(internal quotation marks omitted)).                    Further, it is apparent

that    the     district       court     meaningfully         considered        Palacios’

request for placement in Florida but exercised its discretion to

defer to the Bureau of Prisons.                    Given the court’s thorough

explanation of the basis for its sentence, we find no abuse of

discretion in the court’s failure to address these arguments

further.       See Carter, 564 F.3d at 330.

               Accordingly, we affirm the district court’s judgment.

We    dispense       with   oral    argument    because       the    facts    and     legal

contentions      are       adequately   presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                           5